Citation Nr: 0400324	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  02-00 134A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for contact dermatitis 
of the hands (claimed as blistering of the hands).

2.  Entitlement to service connection for residuals of a head 
injury.

3.  Entitlement to service connection for optic atrophy of 
the right eye.

4.  Entitlement to service connection for depression.

5.  Entitlement to service connection for dizzy spells, 
disorientation, fatigue, insomnia, memory loss, and leg 
cramps, as a result of exposure to Agent Orange (AO). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from October 1968 to October 
1973 and from September 1974 to August 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating determination 
of the Philadelphia, Pennsylvania, Department of Veterans 
Affairs (VA) Regional Office (RO).  Thereafter, the Newark, 
New Jersey, RO assumed jurisdiction of the veteran's claim, 
and that RO notified the veteran of the rating determination.  


FINDINGS OF FACT

1.  The veteran does not have evidence of a current skin 
disorder of the hands, including as a result of exposure to 
AO, nor is there current evidence of depression.  

2.  The veteran did not sustain a head injury inservice.  



CONCLUSIONS OF LAW

1.  Contact dermatitis of the hands, also claimed as 
blistering of the hands, was not incurred in or aggravated by 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.309 (2003).

2.  Residuals of a head injury or depression was not incurred 
in or aggravated by the veteran's active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  See 38 C.F.R. §§ 3.156, 3.159).  See 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Hereinafter known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  In this case, VA's 
duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the September 2000 rating 
determination and the December 2001 statement of the case 
(SOC) informed the appellant of the information and evidence 
needed to substantiate this claim.  Furthermore, in a March 
2001 letter, the RO informed the veteran of the VCAA.  It 
specifically notified the veteran of VA's duty to notify him 
about his claim, VA's duty to assist him in obtaining 
evidence for his claim, what the evidence had to show to 
establish entitlement, what information or evidence was still 
needed from the veteran, what he could to help with his 
claim, where to send information or evidence, and where to 
contact VA if he had any questions.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  The veteran was also afforded 
several VA examinations during the course of the appeal.  VA 
has met all VCAA duties.

In sum, VA has satisfied its duties to notify and to assist 
the appellant in this case.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

Contact Dermatitis/Blistering of the Hands

In addition to law and regulations regarding service 
connection, the Board notes that a disease associated with 
exposure to certain herbicide agents listed in 38 C.F.R. 
§ 3.309(e) (2003) will be considered to have been incurred in 
service under the circumstances outlined in that section, 
even though there is no evidence of such disease during such 
period of service.  38 C.F.R. § 3.307(a) (2003).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed in 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.

The last date on which such veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  Service in the Republic of Vietnam includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of § 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of § 3.307(d) are also satisfied:  Chloracne or 
other acneform disease consistent with chloracne; type II 
diabetes; Hodgkin's disease; Multiple myeloma; Non-Hodgkin's 
lymphoma; Acute and subacute peripheral neuropathy; Porphyria 
cutanea tarda; Prostate cancer; Respiratory cancers (cancer 
of the lung, bronchus, larynx or trachea); Soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma). The term "soft-tissue sarcoma" 
includes the following: Adult fibrosarcoma; 
Dermatofibrosarcoma protuberans; Malignant fibrous 
histiocytoma; Liposarcoma; Leiomyosarcoma; Epithelioid 
leiomyosarcoma (malignant leiomyoblastoma); Rhabdomyosarcoma; 
Ectomesenchymoma; Angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma); Proliferating (systemic) 
angioendotheliomatosis; Malignant glomus tumor; Malignant 
hemangiopericytoma; Synovial sarcoma (malignant synovioma); 
Malignant giant cell tumor of tendon sheath; Malignant 
schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; Malignant 
mesenchymoma; Malignant granular cell tumor; Alveolar soft 
part sarcoma; Epithelioid sarcoma; Clear cell sarcoma of 
tendons and aponeuroses; Extraskeletal Ewing's sarcoma; 
Congenital and infantile fibrosarcoma; Malignant 
ganglioneuroma.  For purposes of this section, the term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309(e) (2003).

The diseases listed at 38 C.F.R. § 3.309(e) (2003) shall be 
service connected if they manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, shall have become manifest to a degree of 10 
percent or more within one year after the last date on which 
the veteran was exposed to an herbicide agent during active 
military, naval, or air service.

A review of the record demonstrates that on October 12, 1970, 
the veteran was seen with complaints of a one-week history of 
desquamatine spithelium on his hands.  He had not had any 
previous dermatological problems.  The veteran stated that he 
had not immersed his hands in any solvents and that he washed 
with mild detergents.  Physical examination revealed dry 
scaling skin on both hands with desquamation of epidermis on 
the left thumb and mid fingers.  It was the examiner's 
impression that the veteran had contact dermatitis.  At the 
time of an October 14, 1970, follow-up visit, the veteran's 
condition was noted to have improved with regard to his left 
fingers, but additional scaling was noted on the fingers of 
his right hand and toes.  

At the time of an October 16, 1970, visit, the veteran was 
noted to have a two-week history of desquamating epithelium 
on his hands.  The condition was noted to have started on the 
palmar aspect of the fingers of the left hand and had spread 
to the palm and fingers of the other hand.  A diagnosis of 
contact dermatitis R/O occult disease was rendered at that 
time.  The veteran was referred to the dermatology clinic.  

On October 19, 1970, the veteran was seen at the dermatology 
clinic.  Diagnoses of neurofibromatosis and generalized mild 
exfoliative dermatitis were rendered at that time.  At the 
time of a November 3, 1970, visit, the skin on the veteran's 
trunk and hands had cleared well.  

There were no further complaints or findings relating to skin 
problems with the veteran's hands inservice.  At the time of 
physical examinations performed in October 1973, September 
1974, July 1980, November 1982, November 1983, August 1984, 
and December 1986, there were no skin problems noted relating 
to the veteran's hands.  At the time of the veteran's July 
1987 service separation examination, normal findings were 
reported for the skin.  

On his September 1974, July 1980, November 1983, July 1984, 
and December 1986 reports of medical history, the veteran 
checked the "no" box when asked if had or had ever had a 
skin disease.  The veteran also checked the "no" box on his 
July 1987 service separation report of medical history when 
asked if he had or had ever had a skin disease.  

At the time of a November 1998 VA skin examination, the 
veteran reported that he was exposed to AO inservice.  He 
stated that he was exposed to AO as he was in areas that were 
sprayed and defoliated.  He indicated that after returning to 
the U. S. in 1971 the skin of his hands blistered and peeled 
over a six-week period.  He reported that there had been no 
recurrence since that time and that he had no other skin 
complaints.  

Physical examination revealed that the veteran's hands were 
clear at that time.  Diagnoses of history of dermatitis, 
clear at this time; no evidence of chloracne, or porphyria 
cutanea tarda; and no skin manifestation related to AO were 
rendered at that time. 

Additional treatment records received in conjunction with the 
veteran's claim make no reference to complaints or findings 
of skin problems concerning the veteran's hands.  

While the Board notes that the veteran had a skin problem 
inservice, it was acute and transitory as evidenced by no 
subsequent reports or complaints of a skin disorder with the 
hands inservice, including normal findings being reported at 
the time of the veteran's July 1987 service separation 
examination, and no findings of a skin disorder of the hands 
following service.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that the VA's and the United States Court of 
Appeals for Veterans Claims interpretation of section 1110 of 
the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); See also, Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  

The objective medical findings demonstrate that the veteran 
does not currently have any type of skin problems with his 
hands, as evidenced by the November 1998 VA examiner's 
diagnoses of history of dermatitis, clear at this time; no 
evidence of chloracne, or porphyria cutanea tarda; and no 
skin manifestation related to AO. 

As to the veteran's beliefs that he currently has a skin 
disorder of the hands related to service, including as a 
result of exposure to AO, the Board notes that he is not 
qualified to render a medical opinion as to whether he 
currently has a skin disorder of the hands, and whether that 
condition is related to service.  See Espiritu v, Derwinski, 
2 Vet. App. 492 (1992).

In reaching this decision, the Board has considered the 
doctrine of doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The Board also notes that the provisions of 
38 U.S.C.A. § 1154 (West 2002) do not assist the veteran in 
the outcome of the case.  The issue before the Board is 
whether the veteran has a current skin disorder of the hands, 
including as a result of exposure to AO.  The provisions of 
section 1154 do not address the question of current 
disability.  Beausoleil v. Brown, 8 Vet. App. 459, 464 
(1996).

As the most recent VA examination shows that the veteran does 
not have a skin disorder of the hands, the preponderance of 
the evidence is against the claim and there is no doubt to be 
resolved.

Residuals of a Head Injury

The veteran's service medical records are devoid of any 
complaints or findings of a head injury inservice.  

On his September 1974, July 1980, November 1983, July 1984, 
and December 1986 reports of medical history, the veteran 
checked the "no" box when asked if he had or had ever had a 
head injury.  The veteran also checked the "no" box on his 
July 1987 service separation report of medical history when 
asked if he had or had ever had a head injury.

At the time of his November 1998 VA examination, the veteran 
denied having sustained a head injury inservice or at any 
time prior to service.  The veteran also denied any prior 
head trauma at the time of a June 1999 VA examination.  

As the service medical records are devoid of any findings of 
head trauma inservice; as the veteran checked the "no" 
boxes on numerous inservice reports of medical history, 
including his July 1987 service separation report of medical 
history, when asked if he had or had ever had a head injury; 
and as the veteran denied having sustained any head trauma at 
the time of November 1998 and June 1999 VA examinations, 
service connection is not warranted for residuals of a head 
injury.  



Depression

A rating decision of April 2002 granted service connection 
for post-traumatic stress disorder (PTSD), rated 50 percent 
from January 25, 2001.  The veteran otherwise perfected an 
appeal for depression.  However, the evidence of record shows 
no current depressive disorder, and service connection is not 
warranted.  

The veteran was afforded several post-service VA psychiatric 
examinations.  In June 1999, no psychiatric pathology was 
found on examination, and there was no pertinent diagnosis.  
Subsequently, in January 2002, the only psychiatric diagnosis 
was PTSD.  Consequently, since there is no competent evidence 
demonstrating the presence of a separate psychiatric disorder 
manifested by depression, service connection for the claimed 
disorder is not warranted.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992) (in order to prevail on the issue of 
service connection on the merits, "there must be medical 
evidence of a current disability").   


ORDER

Service connection for contact dermatitis of the hands 
(claimed as blistering of the hands) is denied.

Service connection for residuals of a head injury and 
depression is denied.  


REMAND

With regard to the veteran's claim of service connection for 
optic atrophy of the right eye, the Board notes that he has 
been diagnosed with this disorder on several occasions.  At 
the time of a November 1999 VA eye examination, the veteran 
was found to have optic atrophy of the right eye with 
peripheral visual field loss.  The examiner indicated that 
the eye condition was not a manifestation of the veteran's 
service-connected Von Recklinghausen's disease.  In contrast, 
at the time of a November 1999 VA neurological examination, 
the veteran was found to have decreased visual acuity and 
partial loss of visual field in the right eye and partial 
distortion of the central vision of the right eye secondary 
to right optic nerve dysfunction.  The examiner indicated 
that the etiology of this was most likely secondary to Von 
Recklinghausen's disease.  

The Board is of the opinion that the opposing findings should 
be reconciled or, if necessary, the veteran should be 
afforded an additional VA examination by appropriate 
specialist(s) to clarify this apparent discrepancy in 
opinions.  

With regard to the veteran's claims of service connection for 
dizzy spells, disorientation, fatigue, insomnia, memory loss 
and leg cramps, to include as a result of exposure to AO 
inservice, the Board does note that at the time of his June 
1999 VA neurological examination, the veteran was diagnosed 
with memory loss, insomnia, and bilateral leg cramps.  The 
Board further observes that the veteran reported having 
dizziness and lightheadedness on several occasions inservice.

The Board is of the opinion that the veteran should be 
afforded a VA examination to determine the nature and 
etiology of these disorders and whether they are related to 
his period of service, including as a result of exposure to 
AO.  

The Board further observes that in a December 2001 rating 
determination, the RO denied service connection for 
arteriosclerotic heart disease and lead poisoning.  On his 
January 2002 Form 9, the veteran indicated that he was 
appealing the denials of service connection for heart disease 
and lead poisoning.  The Board accepts this as a notice of 
disagreement with regard to these two issues.  These issues 
must be remanded to the RO for the issuance of a statement of 
the case.  Ledford v. West, 136 F.3d 776 (Fed. Cir 1998); 
Collaro v. West, 136 F.3d1304 (Fed. Cir. 1998); Buckley v. 
West, 12 Vet. App. 76 (1998). 

Accordingly, this case is remanded for the following: 

1.  The RO should issue a statement of 
the case covering the issue of 
entitlement to service connection for 
arteriosclerotic heart disease and lead 
poisoning, decided in the December 2001 
rating determination, which the veteran 
has disagreed with but for which he has 
not, as yet, been issued a statement of 
the case.  A statement of the case should 
be provided to the veteran.  The veteran 
is informed that he must enter a timely 
and adequate substantive appeal; 
otherwise the Board does not have 
jurisdiction.

2.  The RO should request that the 
examiners who conducted the 1999 eye and 
neurological examinations reconcile their 
opposing findings as to the etiology of 
the veteran's optic atrophy of the right 
eye.  If those examiners are unavailable 
or if deemed necessary, the RO should 
schedule the veteran for a VA examination 
by the appropriate specialist(s) to 
determine the nature and etiology of any 
current optic atrophy of the right eye.  
All necessary tests and studies should be 
performed and all findings should be 
reported in detail.  The claims folder 
should be made available to the 
examiner(s) for review.  The examiner is 
requested to render an opinion as to 
whether it is at least as likely as not 
that the veteran's right eye optic 
atrophy is either related to his period 
of service or to his service-connected 
Von Recklinghausen's disease.  Complete 
detailed rationale must be given for each 
opinion that is rendered.  

3.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and etiology of any current dizzy 
spells, disorientation, fatigue, 
insomnia, memory loss and leg cramps.  
All necessary tests and studies should be 
performed and all findings should be 
reported in detail.  The claims folder 
should be made available to the examiner 
for review.  The examiner is requested to 
render an opinion as to whether it is at 
least as likely as not that any of the 
above claimed disorders are related to 
service, including as a result of 
exposure to AO.  Complete detailed 
rationale must be given for each opinion 
that is rendered.

4.  Pursuant to 38 C.F.R. § 3.655 (2003), 
when a claimant fails to report for an 
examination scheduled in conjunction with 
an original compensation claim, the claim 
shall be rated based on the evidence of 
record.  When the claimant pursuing an 
original, reopened or claim for an 
increase without good cause fails to 
report for examination, the claim will be 
denied.  This Remand serves as notice of 
the regulation.

5.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  

If upon completion of the above development, the claims 
remain denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.





	                     
______________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



